United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets - March 31, 2010 and December 31, 2009 1 Statements of Operations and Accumulated Losses - for the three months ended March 31, 2010 and 2009 2 Statements of Cash Flows - for the three months ended March 31, 2010 and 2009 3 Notes to Financial Statements - March 31, 2010 and 2009 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 4. Controls and Procedures Part II OTHER INFORMATION Item 5. Other Information 19 Item 6. Exhibits 20 Signature 21 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Investments in partnerships $ $ Investment in partnerships held for sale or transfer Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $48,867 and $48,381, respectively Property purchase costs, net of accumulated amortization of $73,106 and $72,771, respectively Total assets $ $ LIABILITIES AND PARTNERS' DEFICIT Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' deficit: Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' deficit ) ) Total liabilities and partners' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED LOSSES (Unaudited) For the three months ended March 31, Share of income from partnerships $ $ Other revenue andexpenses: Revenue: Gain on extinguishment of debt Interest Expenses: General and administrative Interest Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) (Loss) income before gain on disposition of investment in partnerships ) Gain on disposition of investment in partnerships, net of disposition fee Net income Accumulated losses, beginning of period ) ) Accumulated losses, end of period $ ) $ ) Net income allocated to General Partners (1.51%) $ $ Net income allocated to Initial and Special Limited Partners (1.49%) $ $ Net income allocated to Additional Limited Partners (97%) $ $ Net income per unit ofAdditional Limited Partner Interest, based on 73,337 units outstanding $ $ The accompanying notes are an integral part of these consolidated financial statements. -2- Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Share of income from partnerships ) ) Amortization of deferred costs Gain on extinguishment of debt ) Gain on disposition of investment in partnerships, net of disposition fees ) Changes in assets and liabilities: Decrease in other assets Increase in accrued interest payable Increase in accounts payable and accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Receipt of distributions from local partnerships Proceeds from disposition of investment in partnerships Disposition fee paid to a related party ) Net cash provided by investing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 1.BASIS OF PRESENTATION In the opinion of C.R.I., Inc. (CRI), the Managing General Partner, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of Capital Realty Investors-IV Limited Partnership (the Partnership) as of March 31, 2010, and the results of its operations and its cash flows for the three month periods ended March 31, 2010 and 2009.The results of operations for the interim period ended March 31, 2010, are not necessarily indicative of the results to be expected for the full year. The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2009. 2.INVESTMENTS IN PARTNERSHIPS a.Due on investments in partnerships and accrued interest payable Purchase money notes The Partnership's obligations with respect to its investments in Local Partnerships, in the form of nonrecourse purchase money notes having an aggregate principal balance of $2,790,000 plus aggregate accrued interest of $11,390,845 as of March 31, 2010, are payable in full upon the earliest of: (i) sale or refinancing of the respective Local Partnership's rental property; (ii) payment in full of the respective Local Partnership's permanent loan; or (iii) maturity. Effective January 1, 2009, the Partnership’s interest in Cedar Point and Thornwood House were transferred to the purchase money noteholders and or their affiliates or assignees. Property Principal Date Disposition Cedar Point January 2009 Transfer Thornwood House January 2009 Transfer -4- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued The purchase money notes related to the following properties have matured and have not been paid or extended as of June 10, 2010. Accrued Interest as of Property Principal March 31, 2010 Maturity Westport Village (1) $2,846,485 09/01/99 Pilgrim Tower East 1,450,000 (2) 4,967,195 11/30/03 (1)In receivership. (2)Remaining principal, after a partial payment. The remaining purchase money note related to Northridge Park matures in 2025.As of March 31, 2010, principal and accrued interest balances were $500,000 and $3,577,165, respectively. The purchase money notes, which are nonrecourse to the Partnership, are generally secured by the Partnership's interest in the respective Local Partnerships.There is no assurance that the underlying properties will have sufficient appreciation and equity to enable the Partnership to pay the purchase money notes' principal and accrued interest when due.If a purchase money note is not paid in accordance with its terms, the Partnership will either have to renegotiate the terms of repayment or risk losing its partnership interest in the respective Local Partnership.In the event that a purchase money note remains unpaid upon maturity, the noteholder may have the right to foreclose on the Partnership’s interest in the related Local Partnership. The Partnership's inability to pay certain of the purchase money notes principal and accrued interest balances when due, and the resulting uncertainty regarding the Partnership's continued ownership interest in the related Local Partnerships, does not adversely impact the Partnership's financial condition because the purchase money notes are nonrecourse and secured solely by the Partnership's interest in the related Local Partnerships.Therefore, should the investment in any of the Local Partnerships with matured or maturing purchase money notes not produce sufficient value to satisfy the related purchase money notes, the Partnership's exposure to loss is limited because the amount of the nonrecourse indebtedness of each of the matured or maturing purchase money notes exceeds the carrying amount of the investment in each of the related Local Partnerships.Thus, even a complete loss of the Partnership's interest in these Local Partnerships would not have a material adverse impact on the financial condition of the Partnership. -5- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued The Managing General Partner continues to investigate possible alternatives to reduce the Partnership's debt obligations.These alternatives include, among others, retaining the cash available for distribution to meet the purchase money note requirements, paying off certain purchase money notes at a discounted price, extending the due dates of certain purchase money notes, refinancing the respective properties' underlying debt, or selling the underlying real estate and using the Partnership's share of the proceeds to pay or buy down certain purchase money note obligations.Although the Managing General Partner has had some success applying these strategies in the past, the Managing General Partner cannot assure that these strategies will be successful in the future. If the Managing General Partner is unable to negotiate an extension or discounted payoff, in the event that the purchase money notes remain unpaid upon maturity, the noteholders may have the right to foreclose on the Partnership's interest in the related Local Partnerships.In the event of a foreclosure or other transfer of the Partnership’s interest, the excess of the nonrecourse indebtedness over the carrying amount of the Partnership's investment in the related Local Partnership will result in a taxable gain.This gain will be taxable to Limited Partners at a federal tax rate of up to 35.0%.Additionally, the Partnership would lose its investment in the Local Partnership and, likewise, its share of any future cash distributed by the Local Partnership from rental operations, mortgage debt refinancings, or sale of the real estate.Of the seven Local Partnerships in which the Partnership is invested as of March 31, 2010, the two Local Partnerships with associated purchase money notes which have matured, or which mature through March 31, 2010, and which remain unpaid or unextended as of June 10, 2010, represented the following percentages of the Partnership's total distributions received from Local Partnerships and share of income from Local Partnerships for the immediately preceding two calendar years. Percentage of Total Partnership's Share of Distributions Received Income from For the Year Ending from Local Partnerships Local Partnerships December 31, 2009 26.0% December 31, 2008 10.4% The Managing General Partner continues to address the maturity and impending maturity of the Partnership’s debt obligations and to seek solutions that will provide the most favorable outcome to the Limited Partners.However, there can be no assurance that these strategies will be successful. Interest expense on the Partnership's purchase money notes for the three month periods ended March 31, 2010 and 2009, was $165,515 and $160,508, respectively.The accrued interest payable on the purchase money notes of $11,390,845 and $11,225,330 as of March 31, 2010 and December 31, 2009, respectively, is due upon the earliest of:(i) sale or refinancing of the respective Local Partnership’s rental property; (ii) payment in full of the respective Local Partnership’s permanent loan; or (iii) maturity. -6- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued Cedar Point The Partnership defaulted on its purchase money note secured by its interest in Southwest Development Company (Cedar Point) on August 30, 2004, when the note matured and was not paid.The default amount included principal and accrued interest of $1,320,000 and $3,122,592, respectively.The Partnership had agreed in principle to assign its interest in Cedar Point to the noteholders in satisfaction of the nonrecourse note.There had been no communication with the noteholders since 2006.Therefore, on December 31, 2007, the Partnership’s basis in Cedar Point, along with associated acquisition fees and property purchase costs which had been reclassified to investment in partnership’s held for sale or transfer, were returned to their respective operating accounts.The Partnership was subsequently informed by counsel of the purchase money noteholders that consent to transfer the Partnership’s interest has been obtained from the Illinois Housing Development Authority (IHDA).Effective January 1, 2009, the Partnership’s interest was transferred to the purchase money noteholders.As of January 1, 2009, the principal and accrued interest balances were $1,320,000 and $3,907,607, respectively.The transfer resulted in gain from extinguishment of debt for financial statement purposes of $2,566,944 in 2009 and in gain of $3,541,229 for federal tax purposes. DeAngelis Manor On March 19, 2002, DeAngelis Manor was sold.Proceeds received by the Partnership from the sale of the property were used to pay off, at a discount, the remaining purchase money note related to DeAngelis Manor, although, as of June 10, 2010, the note has not been canceled pending final receipt of accumulated cash from the property’s previous operations and payment thereof to the purchase money noteholder.The final cancellation of the note will have no financial impact to the Partnership. -7- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued Pilgrim Tower East The Partnership defaulted on its purchase money note secured by its interest in Pilgrim Tower East Associates (Pilgrim Tower East) on December 1, 1999, when the note matured and was not paid.The default amount included principal and accrued interest of $1,650,000 and $2,719,372, respectively.As of June 10, 2010, principal and accrued interest of $1,450,000 and $4,991,078, respectively, were due.The Partnership and the noteholders signed a contract to sell the Partnership’s interest in Pilgrim Tower East to the noteholder in exchange for the outstanding principal and accrued interest on the purchase money note and two $100,000 payments on the purchase money note, one of which was paid in February 2002, and one of which was paid in January 2003.The noteholders failed to obtain required regulatory consent to the sale within the required time frame and the contract for the sale of the Partnership’s interest expired in November 2003. Under the terms of the note and the Assignment and Security Agreement, the noteholders have the right to enforce their security interests in the Local Partnership subject to approval by the California Housing Finance Agency (CHFA) and all other government agencies with jurisdiction over the property. The Partnership executed a new agreement for Assignment and Assumption of Partnership interests in December, 2009 with a closing date scheduled on or before July 2010. The Partnership has been informed by the noteholders that they are working to obtain regulatory consent to the transfer of the Partnership’s interest. There is no assurance that a transfer of the Partnership’s interest in Pilgrim Tower East will occur. Due to the impending transfer of the Partnership’s interest in Pilgrim Tower East, the Partnership’s basis in the Local Partnership, along with the net unamortized amount of acquisition fees and property purchase costs, which totaled $25,814 at both March 31, 2010 and December 31, 2009, respectively, have been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets. Thornwood House The Partnership defaulted on its purchase money note secured by its interest in Thornwood House Associates (Thornwood House) on August 30, 2004, when the note matured and was not paid.The default amount included principal and accrued interest of $1,775,000 and $4,025,568, respectively.The Partnership had agreed in principle to assign its interest to the noteholder in satisfaction of the nonrecourse note.There had been no communication with the noteholders since 2006.Therefore, on December 31, 2007, the Partnership’s basis in Thornwood House, along with associated acquisition fees and property purchase costs which had been reclassified to investment in partnerships held for sale or transfer, were returned to their respective operating accounts.The Partnership was subsequently informed by counsel of the purchase money noteholders that consent to transfer the Partnership’s interest has been obtained from IDHA.Effective January 1, 2009, the Partnership’s interest was transferred to the purchase money noteholders.As of January 1, 2009, the principal and accrued interest balances were $1,775,000 and $5,071,035, respectively.The transfer resulted in gain from extinguishment of debt for financial statement purposes of $6,390,833 in 2009 and in gain of $7,213,962 for federal tax purposes. -8- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued Westport Village The Partnership defaulted on its purchase money notes secured by its interest in Westport Associates (Westport Village) on September 1, 1999, when the notes matured and were not paid.The default amount included principal and accrued interest of $840,000 and $1,615,644, respectively.As of June 10, 2010, principal and accrued interest of $840,000 and $2,859,153, respectively, were due. The Partnership was sued by the noteholders but there has not been any legal action since 2000.The Partnership and the noteholders had agreed in principle that the Partnership would deposit assignments of its interests in Westport Village in escrow, together with an option agreement pursuant to which the noteholders could purchase the interests for the outstanding debt if the property were not sold and/or the notes were not repaid by January 8, 2001.At that time, the Partnership’s basis in the Local Partnership, along with the net unamortized amount of acquisition fees and property purchase costs, which totaled $46,989, was reclassified to investment in partnerships held in escrow.However, there has been no response from the noteholders concerning implementing the settlement since 2000.Therefore, effective December 31, 2003, the acquisition fees and property purchase costs which had been reclassified to investment in partnerships held in escrow were returned to their respective accounts. The loan encumbering the property associated with the Partnership’s investment in Westport Village is in default.The Managing General Partner of the Local Partnership was unable to reach an agreement with IHDA to a mortgage restructuring.IHDA has provided notice of foreclosure sale of the property.As of March 31, 2010, Westport Village is in receivership.The Partnership’s non-recourse purchase money notes and accrued interest thereon total $840,000 and $2,846,485, respectively, at March 31, 2010 relating to this property.The Partnership is not anticipating any loss resulting from the change in ownership. As Westport Village is in receivership, the Partnership’s basis in the Local Partnership, along with the net unamortized amount of acquisition fees and property purchased costs, which totaled $0 at both March 31, 2010 and December 31, 2009, has been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets. -9- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued b.Completed sales Hale Ohana The Local Managing General Partner worked with a potential buyer to sell the property.Accordingly, the Partnership’s basis in the Local Partnership, along with the net unamortized amounts of acquisition fees and property purchase costs, which totaled $7,074 at December 31, 2009, had been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheet at that date. On March 15, 2010, the property was sold.The sale resulted in gain on disposition of investment in partnerships for financial statement purposes of $1,048,769 in 2010 and in gain of approximately $2,086,000 for federal tax purposes.In accordance with the terms of the Partnership Agreement, in March 2010, the Managing General Partner was paid a disposition fee or $77,500 related to the sale.The fee was netted against the related gain on disposition of investment in partnerships. c.Assets held for sale or transfer Madison Square On May 7, 2008, the Local Managing General Partner signed a contract to sell the property related to Madison Square, Ltd. Dividend Housing Associates (Madison Square) to a non-profit. The potential purchaser of the property defaulted on the contract.Therefore, effective March 31, 2009, the Partnership’s basis in the Local Partnership which had been reclassified to investment in partnerships held for sale or transfer was returned to the respective operating accounts. The loan encumbering the property associated with the Partnership’s investment in Madison Square is in default.The Michigan State Housing Development Authority is foreclosing on the property. Accordingly, the Partnership’s basis, which totaled $0 at both March 31, 2010 and December 31, 2009, has been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets. There can be no assurance that a transfer will occur. Mary Allen Tower West On May 12, 2010, a contract for the sale of the Mary Allen Tower West property was signed.Due to the possible sale of the property related to Mary Allen Tower West, the Partnership’s basis in the Local Partnership, along with net unamortized acquisition fees and purchase property costs, which totaled $10,896, as of March 31, 2010, and $11,089 as of December 31, 2009, have been reclassified to investment in partnerships held for sale or transfer in the accompanying balance sheet.There is no assurance that the sale of the property will occur. -10- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued Pilgrim Tower East See Note 2.a., above. Westport Village See Note 2.a., above. d.Summarized financial information Combined statements of operations for the seven and eight Local Partnerships in which the Partnership was invested as of March 31, 2010 and 2009, respectively, follow.The combined statements have been compiled from information supplied by the management agents of the properties and are unaudited.The information for each of the periods is presented separately for those Local Partnerships which have investment basis (equity method), and for those Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended).Appended after the combined statements is information concerning the Partnership’s share of income from partnerships related to cash distributions recorded as income, and related to the Partnership’s share of income from Local Partnerships. -11- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 2.INVESTMENTS IN PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Equity Equity Method Suspended Method Suspended Number of Local Partnerships 2 5 2 6 Revenue: Rental $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ $ ) $ $ ) Cash distribution $ Cash distribution recorded as income Partnership's share of Local Partnership net income $ Share of income from partnerships Cash distributions received from Local Partnerships which have investment basis (equity method) are recorded as a reduction of investments in partnerships and as cash receipts on the respective consolidated balance sheets.Cash distributions received from Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended) are recorded as share of income from partnerships on the respective consolidated statements of operations and as cash receipts on the respective consolidated balance sheets.As of March 31, 2010 and 2009, the Partnership's share of cumulative losses to date for five of the seven and for six of the eight Local Partnerships, respectively, exceeded the amount of the Partnership's investments in those Local Partnerships by $6,851,186 and $6,850,694, respectively.As the Partnership has no further obligation to advance funds or provide financing to these Local Partnerships, the excess losses have not been reflected in the accompanying consolidated financial statements. -12- CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2010 and 2009 3.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for direct expenses in connection with managing the Partnership.For the three month periods ended March 31, 2010 and 2009 the Partnership paid $61,338 and $66,358, respectively.Such expenses are included in general and administrative expenses in the accompanying consolidated statements of operations. In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the Managing General Partner an annual incentive management fee (Management Fee) after all other expenses of the Partnership are paid.The Partnership paid the Managing General Partner a Management Fee of $93,750 for each of the three month periods ended March 31, 2010 and 2009. In accordance with the terms of the Partnership Agreement, the Managing General Partner and/or its affiliates may receive a fee of not more than two percent of the sale price of an investment in a Local Partnership or the property it owns, payable under certain conditions upon the sale of an investment in a Local Partnership or the property it owns.The payment of the fee is subject to certain restrictions, including the achievement of a certain level of sale proceeds and making certain minimum distributions to limited partners. In March 2010, the Managing General Partner was paid a disposition fee of $77,500 related to the sale of Hale Ohana, which was netted against the related gain on disposition of investment in partnerships. 4.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains three cash accounts with SunTrust Bank.As of March 31, 2010, the uninsured portion of the cash balances was $6,483,269. 5.CASH DISTRIBUTIONS On May 17, 2009, the Partnership declared a cash distribution of $1,857,597 ($25 per Unit) to the Limited Partners who were holders of record as of May 17, 2009, of which, in June 2009, $1,268,386 was paid to the Limited Partners.From the distribution amount, in April 2009, $590,097 was paid to the State of New Jersey for non-resident withholding tax. # # # -13- Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations Capital Realty Investors-IV Limited Partnership's (the Partnership) Management's Discussion and Analysis of Financial Condition and Results of Operations section is based on the consolidated financial statements, and contains information that may be considered forward looking, including statements regarding the effect of governmental regulations.Actual results may differ materially from those described in the forward looking statements and will be affected by a variety of factors including national and local economic conditions, the general level of interest rates, governmental regulations affecting the Partnership and interpretations of those regulations, the competitive environment in which the Partnership operates, and the availability of working capital. Critical Accounting Policies The Partnership has disclosed its selection and application of significant accounting policies in Note 1 of the notes to consolidated financial statements included in the Partnership’s annual report on Form 10-K at December 31, 2009.The Partnership accounts for its investments in partnerships (Local Partnerships) by the equity method because the Partnership is a limited partner in the Local Partnerships.As such the Partnership has no control over the selection and application of accounting policies, or the use of estimates, by the Local Partnerships.Environmental and operational trends, events and uncertainties that might affect the properties owned by the Local Partnerships would not necessarily have a significant impact on the Partnership’s application of the equity method of accounting, since the equity method has been suspended for five Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships. General Some of the rental properties owned by the Local Partnerships are financed by state and federal housing agencies.The Managing General Partner has sold or refinanced, and will continue to sell or refinance, certain properties pursuant to programs developed by these agencies.These programs may include opportunities to sell a property to a qualifying purchaser who would agree to maintain the property as low to moderate income housing, or to refinance a property, or to obtain supplemental financing.The Managing General Partner continues to monitor certain state housing agency programs, and/or programs provided by certain lenders, to ascertain whether the properties would qualify within the parameters of a given program and whether these programs would provide an appropriate economic benefit to the Limited Partners of the Partnership. -14- Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - Continued The U. S. Department of Housing and Urban Development (HUD) subsidies are provided principally under Sections 8 and 236 of the National Housing Act.Under Section 8, the government pays to the applicable apartment partnership the difference between market rental rates (determined in accordance with government procedures) and the rate the government deems residents can afford.Under Section 236, the government provides interest subsidies directly to the applicable apartment partnership through a reduction in the property’s mortgage interest rate.In turn, the partnership provides a corresponding reduction in resident rental rates.In compliance with the requirements of Section 8, and Section 236, residents are screened for eligibility under HUD guidelines.Subsidies are provided under contracts between the federal government and the apartment partnerships. Subsidy contracts for the investment apartment properties are scheduled to expire through 2029.The Local Partnerships seek renewal of expiring subsidy contracts, when appropriate, for its properties.HUD has in the past approved new subsidy contracts on an annual basis subject to annual appropriations by Congress.The initial HUD contract renewal process currently provides owners six options for renewing their Section 8 contract depending upon whether the owner can meet the eligibility criteria.Historically, the Local Partnerships in which the Partnership is invested have met the criteria necessary to renew their respective Section 8 contracts. Tradewinds Terrace has a Section 8 HAP contract which expired April 30, 2010.The Section 8 HAP contract covers 52 of the apartment units in Tradewinds Terrace.It is anticipated that the Local Partnership will extend its Section 8 HAP contract for a one-year period at expiration. As of March 31, 2010, the carrying amount of the Partnership's investment in the Local Partnership with Section 8 HAP contracts expiring in the next 12 months and which was not sold on or before June 10, 2010, was $0. The Managing General Partner continues to seek strategies to deal with affordable housing policy.While the Managing General Partner cannot predict the outcome for any particular property at this time, the Managing General Partner will continue to work with the Local Partnerships to develop strategies that maximize the benefits to investors. Financial Condition/Liquidity The Partnership's liquidity, with unrestricted cash resources of $6,509,242, along with anticipated future cash distributions from Local Partnerships, is expected to be adequate to meet its current and anticipated operating cash needs.As of June 10, 2010, there were no material commitments for capital expenditures. -15- Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - Continued The Partnership's obligations with respect to its investments in Local Partnerships, in the form of nonrecourse purchase money notes having an aggregate principal balance of $2,790,000 plus aggregate accrued interest of $11,390,845 as of March 31, 2010, are payable in full upon the earliest of: (i) sale or refinancing of the respective Local Partnership's rental property; (ii) payment in full of the respective Local Partnership's permanent loan; or (iii) maturity. Effective January 1, 2009, the Partnership’s interest in Cedar Point and Thornwood House were transferred to the purchase money noteholders and or their affiliates or assignees. Property Principal Date Disposition Cedar Point January 2009 Transfer Thornwood House January 2009 Transfer The purchase money notes related to the following properties have matured and have not been paid or extended as of June 10, 2010. Accrued Interest as of Property Principal March 31, 2010 Maturity Westport Village (1) $2,846,485 09/01/99 Pilgrim Tower East 1,450,000 (2) 4,967,195 11/30/03 (1) In receivership. (2) Remaining principal, after a partial payment. The remaining purchase money note related to Northridge Park matures in 2025.As of March 31, 2010, principal and accrued interest balances were $500,000 and $3,577,165, respectively. As of March 31, 2010, Westport Village is in receivership.The Partnership’s non-recourse purchase money notes and accrued interest totaled $840,000 and $2,846,485, respectively at March 31, 2010.The Partnership is not anticipating any loss resulting from the anticipated change in ownership upon foreclosure. See the notes to consolidated financial statements contained in Part I, Item 1, hereof, for additional information concerning purchase money notes. The purchase money notes, which are nonrecourse to the Partnership, are generally secured by the Partnership's interest in the respective Local Partnerships.There is no assurance that the underlying properties will have sufficient appreciation and equity to enable the Partnership to pay the purchase money notes' principal and accrued interest when due.If a purchase money note is not paid in accordance with its terms, the Partnership will either have to renegotiate the terms of repayment or risk losing its partnership interest in the respective Local Partnership.In the event that a purchase money note remains unpaid upon maturity, the noteholder may have the right to foreclose on the Partnership’s interest in the related Local Partnership. -16- Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - Continued The Partnership's inability to pay certain of the purchase money note principal and accrued interest balances when due, and the resulting uncertainty regarding the Partnership's continued ownership interest in the related Local Partnerships, does not adversely impact the Partnership's financial condition because the purchase money notes are nonrecourse and secured solely by the Partnership's interest in the related Local Partnerships.Therefore, should the investment in any of the Local Partnerships with matured or maturing purchase money notes not produce sufficient value to satisfy the related purchase money notes, the Partnership's exposure to loss is limited because the amount of the nonrecourse indebtedness of each of the matured or maturing purchase money notes exceeds the carrying amount of the investment in each of the related Local Partnerships.Thus, even a complete loss of the Partnership's interest in these Local Partnerships would not have a material adverse impact on the financial condition of the Partnership. The Managing General Partner continues to investigate possible alternatives to reduce the Partnership's debt obligations.These alternatives include, among others, retaining the cash available for distribution to meet the purchase money note requirements, paying off certain purchase money notes at a discounted price, extending the due dates of certain purchase money notes, refinancing the respective properties' underlying debt, or selling the underlying real estate and using the Partnership's share of the proceeds to pay or buy down certain purchase money note obligations.Although the Managing General Partner has had some success applying these strategies in the past, the Managing General Partner cannot assure that these strategies will be successful in the future. If the Managing General Partner is unable to negotiate an extension or discounted payoff, in the event that the purchase money notes remain unpaid upon maturity, the noteholders may have the right to foreclose on the Partnership's interest in the related Local Partnerships.In the event of a foreclosure or other transfer of the Partnership’s interest, the excess of the nonrecourse indebtedness over the carrying amount of the Partnership's investment in the related Local Partnership will result in a taxable gain.This gain will be taxable to Limited Partners at a federal tax rate of up to 35.0%.Additionally, the Partnership would lose its investment in the Local Partnership and, likewise, its share of any future cash distributed by the Local Partnership from rental operations, mortgage debt refinancings, or sale of the real estate.Of the seven Local Partnerships in which the Partnership is invested as of March 31, 2010, the two Local Partnerships with associated purchase money notes which have matured, or which mature through March 31, 2011, and which remain unpaid or unextended as of June 10, 2010, represented the following percentages of the Partnership's total distributions received from Local Partnerships and share of income from Local Partnerships for the immediately preceding two calendar years. Percentage of Total Partnership's Share of Distributions Received Income from For the Year Ending from Local Partnerships Local Partnerships December 31, 2009 26.0% December 31, 2008 10.4% -17- Part I.FINANCIAL INFORMATION Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - Continued The Managing General Partner continues to address the maturity and impending maturity of the Partnership’s debt obligations and to seek solutions that will provide the most favorable outcome to the Limited Partners.However, there can be no assurance that these strategies will be successful. The Partnership closely monitors its cash flow and liquidity position in an effort to ensure that sufficient cash is available for operating requirements.For the three month period ended March 31, 2010, existing cash resources, receipt of distributions from local partnerships and sale proceeds received were adequate to support operating cash requirements.Cash and cash equivalents increased $848,772 during the three month period ended March 31, 2010, primarily due to sale proceeds received. Results of Operations The Partnership’s net income for the three month period ended March 31, 2010, decreased compared to 2009, primarily due to the decreased gain on extinguishment of debt and a decrease in interest income.The gain in the prior year was related to the transfer of the Partnership’s interests in two Local Partnerships.There were no transfers of interests in the first three months of 2010.Interest revenue decreased due to lower rates of interest earned in 2010. Share of income from partnerships increased due to a cash distribution from Fairway Park Apartments.General and administrative expenses decreased primarily due to no distribution taxes paid and lower reimbursed payroll costs.Professional fees increased due to higher audit costs. For financial reporting purposes, the Partnership, as a limited partner in the Local Partnerships, does not record losses from the Local Partnerships in excess of its investment to the extent that the Partnership has no further obligation to advance funds or provide financing to the Local Partnerships.As a result, the Partnership's share of income from partnerships for the three month periods ended March 31, 2010 and 2009 did not include losses of $160,263 and $139,340, respectively. No other significant changes in the Partnership's operations have taken place during the three month period ended March 31, 2010. Certain states may assert claims against the Partnership for failure to withhold and remit state income tax on operating profit or where the sale(s) of property in which the Partnership was invested failed to produce sufficient cash proceeds with which to pay the state tax and/or to pay statutory partnership filing fees.The Partnership is unable to quantify the amount of such potential claims at this time. The Partnership has consistently advised its Partners that they should consult with their tax advisors as to the necessity of filing non-resident returns in such states with respect to their proportional taxes due. -18- Part I.FINANCIAL INFORMATION Item 4. Controls and Procedures In February 2010, representatives of the Managing General Partner of the Partnership carried out an evaluation of the effectiveness of the design and operation of the Partnership’s disclosure controls and procedures, pursuant to Exchange Act Rules 13a-15 and 15d-15.The Managing General Partner does not expect that the Partnership’s disclosure controls and procedures will prevent all error and all fraud.A control system, no matter how well conceived and operated, can provide only reasonable assurance that the objectives of the control system are met.Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues have been detected.These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake.The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions.Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate.Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected.Based on such evaluation, our principal executive officer and principal financial officer have concluded that as of December 31, 2009, our disclosure controls and procedures were effective to ensure that (i) the information required to be disclosed by us in the reports filed or submitted by us under the Securities Exchange Act of 1934, as amended, was recorded, processed, summarized or reported within the time periods specified in the SEC’s rules and forms and (ii) such information was accumulated and communicated to management, including our principal executive officer and principal financial officer, to allow timely decisions regarding required disclosure.In addition, there have been no significant changes in the Partnership’s internal control over financial reporting that occurred during the Partnership’s most recent fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Partnership’s internal control over financial reporting. Part II.OTHER INFORMATION Item 3. Defaults upon Senior Securities See Note 2.a. of the notes to consolidated financial statements contained in Part I, Item 1, hereof, for information concerning the Partnership's defaults on certain purchase money notes. Item 5.Other Information There has not been any information required to be disclosed in a report on Form 8-K during the quarter ended March 31, 2010, but not reported, whether or not otherwise required by this Form 10-Q at March 31, 2010. -19- Part II.OTHER INFORMATION Item 5.Other Information - Continued There is no established market for the purchase and sale of units of additional limited partner interest (Units) in the Partnership, although various informal secondary market services may exist.Due to the limited markets, however, investors may be unable to sell or otherwise dispose of their Units. On May 17, 2009, the Partnership declared a cash distribution of $1,857,597 ($25 per Unit) to the Limited Partners who were holders of record as of May 17, 2009, of which, in April 2009, $590,097 was paid to the State of New Jersey for non-resident withholding tax. Item 6.Exhibits Exhibit No. Description Certification of Principal Executive Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32 Certification of Principal Executive Officer and Principal Financial Officer, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. All other Items are not applicable. -20- SIGNATURE In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Registrant) by:C.R.I., Inc. Managing General Partner June 10, 2010 by:/s/ H. William Willoughby DATE H. William Willoughby Director, President, Secretary, Principal Financial Officer and Principal Account Officer -21-
